Citation Nr: 1825276	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for status post left hip replacement.

2.  Entitlement to an increased disability rating in excess of 10 percent for bilateral plantar fasciitis.

3.  Entitlement to an increased disability rating in excess of 10 percent for status post perilunate dislocation of the left wrist.

4.  Entitlement to a compensable disability rating for right ankle degenerative arthritis.

5.  Entitlement to an initial compensable disability rating for scars, status post left hip and left wrist surgeries. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for scars, status post left hip and left wrist surgeries, evaluated as noncompensable; continued disability ratings for status post perilunate dislocation of the left wrist, evaluated as 10 percent disabling; bilateral planter fasciitis, evaluated as 10 percent disabling; right ankle degenerative arthritis as noncompensable; assigned a temporary 100 percent disability rating for status post left hip replacement from October 2008 and at 30 percent from December 1, 2009; and denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement (NOD) in June 2012. 

Subsequent to the August 2014 statement of the case (SOC), additional evidence was added to the Veteran's claims file.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the documents.

In October 2013, the Veteran revoked his prior appointment of the American Legion as his representative; thus, he is currently unrepresented.  See October 2013 VA Form 21-4138 (Statement in Support of Claim). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left hip, left wrist, right ankle, bilateral plantar fasciitis, and scar disabilities warrant higher ratings than what are currently assigned.  The Veteran also contends that his service-connected disabilities prevent him from employment as a postal worker. 

The Veteran was afforded VA examinations in April 2011 and July 2011.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  Furthermore, the reports did not specify loss in degrees of additional lost motion during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

The July 2011 VA examination report reflects that the Veteran had continuing pain in his left hip since his 2008 hip replacement and that his hip replacement had been recalled.  The examiner indicated that the Veteran might have to undergo a second replacement. 

In light of the nearly 7 years that have elapsed since the last VA examinations, the Board's finding that the examinations are inadequate for ratings purposes, and evidence reflecting that at least one of his disabilities may have worsened, the Board concludes that new VA examinations are necessary to determine the current severity of his service-connected left hip, left wrist, right ankle, bilateral plantar fasciitis, and scar disabilities.

With regard to the issue of entitlement to a TDIU, a decision on the increased rating claims being remanded herein may affect the claim for a TDIU.  Furthermore, in a March 2015 rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD), evaluated at 100 percent disabling, since his claim for a TDIU was last adjudicated by the RO.  Any grant of a service connection claim or increased rating claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The most recent VA treatment records associated with the Veteran's claims file are dated in May 2011 and the most recent relevant private treatment records are dated in January 2010.  Therefore, any outstanding VA treatment records dated since May 2011, and any private treatment records identified by the Veteran, should be obtained and associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since May 2011 and any private treatment records identified by the Veteran. 

2.  Then, schedule the Veteran for VA examinations to determine the current severity of his service-connected left hip, left wrist, right ankle, bilateral plantar fasciitis, and scar disabilities.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

For the Veteran's musculoskeletal disabilities, the examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  The examiner should note at what degree motion of pain begins and ends. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and repetitive use, the examiner should explain why.  The examiner should note at what degree of motion pain begins and ends during flare-ups and after repetitive use.

The examiner is asked to comment on the Veteran's ability to function in an occupational environment.  The examiner should document any reported education and work experience and describe the functional impairment caused solely by the Veteran's service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

	(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




